Citation Nr: 1014139	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-19 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement of the appellant to a higher apportionment of the 
Veteran's compensation benefits.


REPRESENTATION

Veteran represented by:	Sharon B. Morris, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to 
November 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denying an increase in the amount of apportionment of 
the Veteran's benefits.  A notice of disagreement was 
received from the appellant in February 2007, a statement of 
the case was issued in June 2008, and a substantive appeal 
was received in June 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has disagreed with the amount of an 
apportionment of the Veteran's VA compensation benefits in 
the amount of $53.00.  This is a contested claim.  As such, 
certain procedures are for application.  See 38 U.S.C.A. 
§ 7105A(b); 38 C.F.R. §§ 19.100 through 19.102, 20.500 
through 20.504, and 20.713 (2009).  

Additional financial evidence from the appellant has been 
received since the issuance of the statement of the case.  
The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. § 
19.31(b)(1).  Further, when evidence is received prior to the 
transfer of a case to the Board a supplemental statement of 
the case must be furnished to the appellant, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).  The 
Board recognizes that the RO issued a Special Apportionment 
Decision in November 2009 where it considered the additional 
evidence.  However, it failed to issue a supplemental 
statement of the case.  As this issue was already on appeal, 
to afford the appellant her full procedural rights, the RO 
must issue a supplemental statement of the case considering 
the additional evidence.  Accordingly, this issue must be 
returned to the RO for review of the additional evidence and 
issuance of a supplemental statement of the case.   

Accordingly, the case is REMANDED for the following action:

The RO should review the record, to 
specifically include all evidence 
received since the statement of the case, 
and determine whether entitlement of the 
appellant to a higher apportionment of 
the Veteran's compensation benefits, is 
warranted.  Unless the benefit sought is 
granted, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The RO should 
also ensure compliance with all contested 
claims procedures, including any 
necessary notice to the Veteran and his 
representative.  The RO should also 
ensure that all Thereafter, the case 
should be returned to the Board for 
appellate review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


